Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119, 120, or 121as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17087309 or 16129783, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior filed applications fail to provide support for the claimed subject matter of a floating vessel comprising: a spar buoy; a tower affixed to the spar buoy; a wind turbine generator affixed to the tower; one or more outriggers, wherein each of the one or more outriggers comprises a float; and an adjustable strut coupling the one or more outriggers to the tower.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The limitations “means for adjusting pitch of the tower”, “means for adjusting yaw of the tower and wind turbine generator”, and “means for converting sweater into freshwater” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. [0011] of the instant specification discloses that “The means for adjusting the tower’s pitch relative to the floating platform comprises an adjustable strut and one or more outriggers”. Therefore, the limitation “means for adjusting pitch of the tower” is interpreted to comprise an adjustable strut and one or more outriggers and equivalents thereof. [0040] discloses providing thrusters to yaw the wind turbine. Therefore, the limitation “means for adjusting yaw of the tower and wind turbine generator” is interpreted to provide thrusters for adjusting yaw of the tower and wind turbine generator and equivalents thereof. [0008] of the instant specification discloses use of reverse-osmosis desalination system. Therefore, the limitation “means for converting sweater into freshwater” is interpreted as desalination system and equivalent thereof. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0078556 (hereinafter referred as Stiesdal”), in view of US 2012/0001431 (hereinafter referred as “Smith”), and DESIGN AND INCLUSION OF A DESALINATION SYSTEM IN A FLOATING OFFSHORE WIND FARM, Proceedings of the ASME 2019 38th International Conference on Ocean, Offshore and Arctic Engineering OMAE2019 June 9-14, 2019, Glasgow, Scotland, UK (hereinafter referred as “Miriello”).
Regarding claim 1, Stiesdal teaches a floating offshore wind turbine (fig. 1-12) comprising a spar buoy (9), a wind turbine (2), a tower or mast (6) that is affixed to the spar buoy, a plurality of diagonal and radial braces (10 and 11 respectively) (struts and outriggers) that are coupled to the spar buoy, and floats (16) that are attached to the braces.
Stiesdal does not teach that an adjustable strut is coupling the one or more outriggers (braces) to the tower.
Smith teaches a floating vessel (refer fig. 1-7 and fig. 27) comprising floats (20 and 30) pivotally attached to outer ends of lever arms (21 and 31), inner ends of the arms are pivotally attached to an adjustment mechanism that is attached to column (3) of a wind turbine (paragraphs [0080-0083]). Smith further discloses that pistons in hydraulic cylinder 60 are extended and retracted by the pivotal movement of the arms [0096].
Stiesdal and Smith are analogous inventions in the art of floating vessels comprising wind turbines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify struts of Stiesdal with teachings of Smith to provide adjustable struts to provide adjustment mechanism to adjust position of the vessel (abstract, [0011]).
Stiesdal does not disclose that the vessel comprising a desalination system located in the spar buoy.
Miriello teaches design and inclusion of desalination system in a floating offshore wind farm, wherein the floating offshore wind farm comprises a plurality of floating columns (spar buoy), and that the desalination system is located in the floating columns (refer fig. 2, fig. 3).
Modified Stiesdal and Miriello are analogous inventions in the art of floating offshore wind turbines. It would have been an obvious to one of ordinary skill in the art to provide a desalination system located in the spar buoy of the offshore floating vessel to enable use of energy produced by wind turbine to desalinate water at reduced cost. 
Regarding claim 2, Smith further teaches providing wave energy converter [0027].
Regarding claim 4, modified Stiesdal teaches limitations of claim 1 as set forth above. Miriello further discloses that that the desalination system comprises a pump (fig. 4). The location of the pump would have been an obvious matter of design choice to one of ordinary skill in the art to facilitate supply/discharge of water in the desalination system.
Regarding claim 6, Smith further teaches that the adjustable strut comprises an actuator to adjust a length of the adjustable strut [0096].
Regarding claim 7, “the limitation “adjusts an angle formed between the tower and the one or more outrigger” is a functional limitation and does not impart additional structure. The adjustable struts of Smith are capable of performing the function as claimed and therefore inherently meets the claimed functional limitation. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus 
Regarding claim 8, Miriello further teaches that the floating column comprises buoyancy chamber, cylindrical section, and ballast section (P3/Right column, fig. 2, fig. 3). Selection of where to install filtration system would have been an obvious matter of design choice to one of ordinary skill in the art since Miriello discloses floating column comprising various equipment at different levels within the column.
Regarding claim 10, Stiesdal teaches that a vertical axis of the wind turbine generator is offset downwind from a vertical axis of the spar buoy (fig. 1-12).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal, in view of Smith and Miriello as applied to claim 8 above, and further in view of US 2006/0119106 (hereinafter referred as “Borden”).
Regarding claim 5, modified Stiesdal teaches limitations of claim 1 as set forth above. Modified Stiesdal does not disclose that the vessel comprises a thruster affixed to the float of one of the one or more outriggers.
Borden teaches system for capturing and converting and/or storing wind energy includes a vessel adapted to receive at least one wind machine for capturing wind and a device for converting wind energy to storable energy (abstract). The vessel comprises at least one thruster 49 placed at bow 42 (as shown in FIG. 3) or stern 44, or at both and used in tandem, and may quickly change position as needed. Thrusters 49 allow for maneuvering of the vessel, particularly sideways maneuvering. This is particularly advantageous as it allows ease of adjustment of the position of the vessel at any given time to best capture the wind [0023].
Modified Stiesdal and Borden are analogous inventions in the art of floating vessels comprising wind turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Stiesdal with teachings of Borden to provide a thruster affixed to the float to enable adjustment of position of the vessel to best capture the wind. Location of thruster to achieve this function would have been an obvious matter of design choice to one of ordinary kill in the art to optimize maneuvering of the vessel.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal, in view of Smith and Miriello as applied to claim 8 above, and further in view of US 2016/0369646 (hereinafter referred as “Hendrix”).
Regarding claim 9, modified Stiesdal teaches limitations of claim 8 as set forth above. Modified Stiesdal does not teach that the vessel further comprising a hydrolysis system in fluid communication with the desalination system, wherein hydrogen or oxygen produced by the hydrolysis system is stored in the buoyancy chamber.
Hendrix discloses system for producing potable water and electrical power utilizing an offshore vessel, and further disloses that “the system or several systems are installed into an appropriate hull to form a seagoing cargo vessel. These would produce electricity powering an electric motor, propelling the ship. This vessel could tow a barge that stores water since water is the major byproduct of power production when using this system. It could also store hydrogen produced using any excess electrical energy to perform hydrolysis on seawater or fresh water” (abstract, [0030], [0153]).
Modified Stiesdal and Hendrix are analogous inventions in the art of floating vessels comprising energy producing means. It would have been an obvious to one of ordinary skill in the art to modify the vessel of Stiesdal with teachings of Hendrix to provide a hydrolysis system to produce hydrogen and store hydrogen until it is delivered at another location.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Borden.
Regarding claim 11, Smith teaches a floating vessel (fig. 1, fig. 27) comprising a floating platform (floats 20, 30 and lever arms 21 and 31 creating a floating platform); a tower (3) affixed to the floating platform; a wind turbine generator affixed to the tower (fig. 27, paragraphs [0053], [0083]); and means for adjusting pitch of the tower (the lever arms 21 and 31 comprises hydraulic cylinder comprising pistons which are extended and retracted by pivotal movement of the arms). Smith teaches that the means for adjusting pitch of the tower relative to the floating platform comprises an adjustable strut (21 and 31) and one or more outriggers (refer fig 1 indicating a plurality of braces and legs providing connection between floats (20 and/or 30) and the tower (3).
Smith does not disclose that the vessel further comprising means for adjusting yaw of the tower and wind turbine generator.
Borden teaches system for capturing and converting and/or storing wind energy includes a vessel adapted to receive at least one wind machine for capturing wind and a device for converting wind energy to storable energy (abstract). The vessel comprises at least one thruster 49 placed at bow 42 (as shown in FIG. 3) or stern 44, or at both and used in tandem, and may quickly change position as needed. Thrusters 49 allow for maneuvering of the vessel, 
Modified Stiesdal and Borden are analogous inventions in the art of floating vessels comprising wind turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Stiesdal with teachings of Borden to provide a thruster (means for adjusting yaw of the vessel) affixed to the float to enable adjustment of position of the vessel to best capture the wind. 
Regarding claim 13, Smith teaches that the system further comprises a wave energy converter (abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Borden as applied to claim 11 above, and further in view of Miriello.
Regarding claim 15, Smith teaches limitations of claim 11 as set forth above. Smith does not teach that the vessel further comprises means for converting seawater into freshwater.
Miriello teaches design and inclusion of desalination system in a floating offshore wind farm, wherein the floating offshore wind farm comprises a plurality of floating columns (spar buoy), and that the desalination system is located in the floating columns (refer fig. 2, fig. 3).
Modified Stiesdal and Miriello are analogous inventions in the art of floating offshore wind turbines. It would have been an obvious to one of ordinary skill in the art to provide a desalination system to enable use of energy produced by wind turbine to desalinate water at reduced cost.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Borden as applied to claim 11 above, and further in view of US 2019/0162167 (hereinafter referred as “Gonzalez Perez”).
Regarding claim 15, Smith teaches limitations of claim 11 as set forth above. Smith does not teach that the vessel further comprises means for converting seawater into freshwater.
Gonzalez Perez teaches a floating vessel comprising a wind turbine on a floating base raft (abstract, fig. 1). Gonzalez Perez discloses that the floating base raft has multiple functions including operation base for desalination of seawater [0025].
Smith and Gonzalez Perez are analogous inventions in the art of floating wind turbine vessels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of Smith with teachings of Gonzalez Perez to includes means for converting seawater into freshwater such as desalination because Gonzalez Perez establishes that it is known in the art to combine desalination with floating wind turbine vessel.
Response to Arguments
Applicant's arguments filed 02/03/2022 with respect to Priority have been fully considered but they are not persuasive. Applicant argued that examiner did not expressively point out what elements of the application were not supported by the prior filed application. This is not found to be persuasive because P3 of the office action dated 08/03/21 states that prior filed applications fail to disclose a floating vessel comprising a spar buoy; a tower affixed to the spar buoy; a wind turbine generator affixed to the tower; one or more outriggers, wherein each of the one or more outriggers comprises a float; and an adjustable strut coupling the one or more outriggers to the tow. 

    PNG
    media_image1.png
    544
    679
    media_image1.png
    Greyscale

The double patenting rejection is withdrawn in view of terminal disclaimer filed on 02/03/2022.
Rejection of claims 11, 13 and 14 under 35 USC 102(a)(2) as being anticipated by US 2012/0001431 (Smith) is withdrawn in view of the amendments filed on 02/03/2022. However, upon further consideration, a new ground(s) of rejection is made in view of combination of Smith and US 2006/0119106 (hereinafter referred as “Borden”). See claim rejections above.
Applicant's arguments filed 02/03/2022 with respect to rejection of claims 1-15 have been fully considered but they are not persuasive.
Applicant argued that central column 9 of Stiesdal is not a spar buoy and that spar buoy is a specific shape of buoy not a buoy in general and provides a link to a Wikipedia page about spar buoy. Following is a screenshot of Wikipedia page about spar buoy.

    PNG
    media_image2.png
    273
    1871
    media_image2.png
    Greyscale

It states that “A spar buoy is a tall, thin buoy that floats upright in the water and is characterized by a small water plane area and a large mass. Because they tend to be stable ocean platforms, spar buoys are popular for making oceanographic measurements. Adjustment of the water plane area and the mass allows spar buoys to be tuned so they tend to not respond to wave forcing.[1] This characteristic differentiates them from large water plane area buoys[2] such as discus buoys that tend to be wave followers. Spar buoys are often used as stable platforms for wave measurement devices[3] and air–sea interaction measurements.[4] Spar buoys range in length from a few feet[5] to the 354-foot (108 meter) RP FLIP. To avoid the difficulties inherent with shipboard launch and recovery, helicopter deployment of large spar buoys has been studied”.  
The central column 9 of Stiesdal is floating upright column and [0034] states that “In a further aspect the floating wind turbine is peculiar in that after installation the floating foundation is functionally a spar buoy”.
Applicant further argued that Smith does not teach adjustable struts, with the pivotally attached lever arms of Smith to provide the adjustable struts of the claimed invention. This is not found to be persuasive. Limitation of claim 1 recites “an adjustable strut coupling the one or more outriggers to the tower”. Smith discloses a floating vessel (refer fig. 1-7 and fig. 27) comprising floats (20 and 30) pivotally attached to outer ends of lever arms (21 and 31), inner ends of the arms are pivotally attached to an adjustment mechanism that is attached to column 
Applicant further argued that “a key element of Smith is that "the moving parts of the apparatus can be kept above the waterline, allowing easy maintenance and longer service life." Smith ¶ 113. Dissimilarly, a key feature of the Application is the desalination system, which by its nature must remain under the waterline to function as intended” and that the combination of Stiesdal, Smith and Miriello would cause the apparatus to be unsatisfactory or inoperable for its intended purpose. This is not found to be persuasive because Stiesdal discloses a floating turbine that generates electricity. By including a desalination system with the floating turbine of Steisdal doesn’t make the system unoperable. In fact, Miriello discloses a desalination system in a floating offshore wind farm. One of ordinary skill in the art would have had a reasonable expectation of success in modifying the system of Steisdal to include a desalination system to not only generate electricity but also desalinate water.
With regard to rejection of claim 11, applicant argued that neither Smith or Miriello teaches a means for adjusting the yaw of the tower or the wind turbine generator, nor do they teach an adjustable strut as recited in claim 1. However, the current rejection is combination of Smith and Borden. See claim rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777